Citation Nr: 0807725	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  06-16 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
contact dermatitis of the feet.

2.  Entitlement to service connection for perennial allergic 
rhinitis.


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1996 to 
November 1997.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied the veteran's application to reopen 
a claim for service connection for chronic dermatitis of the 
feet and denied service connection for perennial allergic 
rhinitis.

In correspondence dated in September 2006, the veteran 
claimed an increased rating for his service-connected asthma.  
As this claim has not been developed for appellate review, 
the Board refers it to the RO for additional development.

The claim for service connection for perennial allergic 
rhinitis is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran did not appeal a December 1997 rating 
decision that denied service connection for chronic 
dermatitis of the feet.

2.  Evidence received since the December 1997 rating 
decision, does not, by itself or when considered with 
previous evidence of the record, relate to an unestablished 
fact necessary to substantiate the veteran's claim and does 
not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The December 1997 rating decision that denied service 
connection for chronic dermatitis of the feet is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has not been received to reopen 
claims for service connection for chronic dermatitis of the 
feet.  38 U.S.C.A. § 5108 (West Supp. 2007); 38 C.F.R. 
§ 3.156 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West Supp. 2007); 38 C.F.R. § 3.159 (2007).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO sent correspondence in September 2005 and April 
2006, and a rating decision in October 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the May 2006 statement of the case.  The 
veteran received additional notification in June 2006.  
However, the Board finds that issuance of a statement of the 
case is not required after the issuance of that notice 
letter, because no evidence has been added to the claims file 
subsequent to the May 2006 statement of the case.  38 C.F.R. 
§ 19.31 (2007).

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained a 
medical examination in relation to this claim.  The Board 
finds that VA is not obligated to provide an examination in 
this case because the evidence does not establish the 
presence of any current disability of contact dermatitis of 
the feet.  38 C.F.R. § 3.159(c)(4) (2007).  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

The Board is also aware of the recent decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) regarding notice 
requirements for claims to reopen final decisions.  The Board 
finds no basis to remand this case to the RO for additional 
development.  Again, based on the notice already provided to 
the veteran cited above, which addresses both the 
requirements for reopening the claim for service connection 
for chronic dermatitis of the feet as well as the evidence 
required by the underlying claim for service connection, 
further amended notice to the veteran would not provide a 
basis to grant this claim.  The Board again observes that the 
veteran has made no showing or allegation that the content of 
the notice resulted in any prejudice to the veteran.

New and Material Evidence

In a December 1997 rating decision, the RO declined to reopen 
the veteran's claim for service connection for chronic 
dermatitis of the feet.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award of disallowance, or by denial on appellate 
review, whichever is earlier.  38 U.S.C.A. § 7105 (West Supp. 
2007); 38 C.F.R. §§ 3.160(d); 20.302, 20.1103 (2007).  Thus, 
the December 1997 decision became final because the veteran 
did not file a timely appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate a 
claim.  New and material evidence can be neither cumulative 
or redundant of the evidence of record at the time of the 
last prior denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  Only evidence presented 
since the last final denial on any basis will be considered 
in the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before the RO at the time of the December 1997 
decision consisted of service medical records.  The December 
1997 rating decision denied service connection for chronic 
dermatitis of the feet because it was considered to be a 
congenital or developmental defect unrelated to service and 
not subject to service connection.

The veteran's service medical records include an April 1996 
enlistment examination report which reflects normal clinical 
evaluations of the feet, skin, and lower extremities.  In an 
April 1996 report of medical history, the veteran denied any 
skin diseases or foot trouble.  In a July 1997 medical 
report, he denied a past medical history of allergic diseases 
including food, drug, or skin eczema.  A July 1997 medical 
note shows a history of feet pain, pruritis, and a rash with 
wearing steel-toed boots alleviated by the discontinued use 
of steel-toed boots.  An examination of the feet revealed 
large leathery patches on the dorsum of phalanges with lytic 
nail changes.  The assessment was contact dermatitis of the 
feet secondary to material in steel-toed boots with lytic 
nail change.  Another July 1997 note states that he 
complained of painful itching red toes whenever he wore 
steel-toed boots.  On examination, there was eurythematous 
scaly skin in the forefoot region.  The assessment was 
contact dermatitis and he was provided with a permanent 
steel-toed waiver.  Another examination of feet revealed 
scaly plaques on dorsum of phalanges of foot with flaking of 
intertriginous areas.  The assessment was chronic dermatitis 
to steel toe boots.  Records dated in August 1997 record 
noted probable contact dermatitis to steel-toed boots with no 
problem wearing jungle boots.  That month, he reported a 
history of blistering, itching, and oozing clear fluid only 
upon wearing fiberglass and steel-toed boots.  In an October 
1997 report of medical assessment, the veteran complained of 
developing chronic dermatitis from wearing steel-toed boots.  
An October 1997 Physical Evaluation Board report recommended 
a medical discharge from service due to diagnoses of asthma 
and predominantly small airway disease with associated 
perennial allergic rhinitis.

Evidence received since the last final denial includes 
numerous statements in support of claim; VA medical records 
dated from December 1998 to April 2006; service personnel 
records; VA skin diseases medical examination reports dated 
January 1998 including photos of the feet, and October 2001; 
and medical articles.  The new evidence fails to show that 
the veteran has a current diagnosis of contact dermatitis of 
the feet.

The Board finds that new and material evidence sufficient to 
reopen the claims has not been received.  First, VA medical 
records including VA medical examination reports are negative 
for a current diagnosis of contact dermatitis of the feet.  
Accordingly, the records are largely cumulative of evidence 
already of record, and do not constitute evidence that raises 
a reasonable possibility of substantiating the claim.

Second, the medical articles cannot serve as a basis for 
reopening the claim as they are negative for a current 
diagnosis of contact dermatitis of the feet and do not relate 
any current dermatitis of the feet to service.  Therefore, 
the articles cannot serve as a basis for reopening the claim 
and do not relate to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim.

Neither may the claim be reopened on the basis of the 
statements submitted by the veteran.  The veteran's 
statements are new but not material.  The veteran, as a 
layperson without ostensible medical expertise, is not 
competent to provide a diagnosis or opine on a matter 
requiring knowledge of medical principles.  Bostain v. West, 
11 Vet. App. 124 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).  While the veteran can attest 
to his symptoms that he experienced, he lacks the medical 
competence to diagnose any current contact dermatitis of the 
feet or to relate the condition to his service.

Thus, the Board finds that new and material evidence has not 
been submitted to reopen the claim for service connection for 
contact dermatitis of the feet.  Therefore, the claim is not 
reopened and the benefits sought on appeal remain denied.


ORDER

New and material evidence sufficient to reopen the claim of 
entitlement to service connection for chronic dermatitis of 
the feet has not been submitted, therefore the claim is 
denied.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2007).  VA's 
duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 76 (1995).

Private medical records dated in December 1990 and August 
1993 reflect a diagnosis of sinusitis.

Service medical records include an April 1996 enlistment 
examination report which reflects a normal clinical 
evaluation of the nose and sinuses.  In the accompanying 
report of medical history, the veteran denied any present or 
past nose trouble, sinusitis, or hay fever.  In an April 1996 
pre-screening form he also denied any present or past history 
of allergies.  A July 1997 medical report shows that he 
denied a past medical history of other allergic diseases 
including food, drug, or skin eczema.  An ENT examination was 
unremarkable.  Skin testing showed positive to all pollens, 
molds, and miscellaneous inhalants including dust mites and 
cat dander.  His condition was diagnosed as perennial 
allergic rhinitis.  An August 1997 Medical Board report shows 
a diagnosis of perennial allergic rhinitis with an origin of 
April 1997 which did not exist prior to service and was found 
to be incurred in service.  In October 2007 the Physical 
Evaluation Board recommended a medical discharge from service 
due to diagnosed asthma and predominantly small airway 
disease associated with perennial allergic rhinitis.

VA medical records dated in October 2005 show reports of some 
bloody nasal discharge.  In January 2006, the veteran 
presented for an ENT consultation with complaints of 
intermittent nasal obstructive symptoms and post-nasal 
drainage along with a cough.  On examination, he had a nasal 
septal deflection to the left with nasal turbinate 
enlargement bilaterally.  On fiberoptic examination, there 
was no evidence of nasal polyps.  There were some 
telangiectatic vessels along the septum posteriorly and the 
nasopharynx was somewhat angry and irritated.  It was 
recommended that he referred back to allergy for repeat 
evaluation with possible immunotherapy if recommended.  He 
was also placed on hypertonic nasal saline washes twice 
daily.

The Board finds that a VA examination would be useful to 
determine whether any current perennial allergic rhinitis is 
related to the veteran's service.

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA ENT 
examination to determine the nature and 
etiology of any perennial allergic 
rhinitis.  The claims folder should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  The review should be noted 
in the examination report.   The examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent or greater probability) that any 
current perennial allergic rhinitis is 
related to complaints, findings, or 
diagnoses made in service.  The examiner 
should also provide an opinion as to 
whether the veteran's perennial allergic 
rhinitis pre-existed service, and if so, 
whether it underwent a permanent increase 
in severity during the natural course of 
the disease during or as a result of his 
service.  If so, the examiner should 
state whether the permanent increase in 
the underlying pathology is due to normal 
progression of the disorder.

2.  Then, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655 (2007).  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2007).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


